— In a matrimonial action, plaintiff appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Suffolk County (McCarthy, J.), dated February 3, 1982, as, after a nonjury trial, dismissed her cause of action for divorce, denied her request for exclusive possession of the marital premises, denied her request for counsel fees and awarded her $90 per week support for herself and the infant issue of the marriage. Matter remitted to the Supreme Court, Suffolk County, for further proceedings consistent herewith; in the interim the appeal is held in abeyance. The court shall file its report with all convenient speed. Plaintiff, on or about May 7,1980, commenced an action, inter alia, for a divorce based on cruel and inhuman treatment. After a nonjury trial, the court, inter alia, dismissed her cause of action for divorce, dismissed her request for counsel fees and exclusive possession of the marital premises, and *856awarded her $90 per week support for herself and the infant issue of the marriage. In so doing, the court failed to comply with CPLR 4213 (subd [b]) which requires the court to state “the facts it deems essential” to the decision. In light of the conflicting testimony offered at the trial, it is incumbent upon the trial court which heard and saw the witnesses to comply with that subdivision and report on the facts it deems essential to its decision. Since plaintiff contends that the award of support is grossly inadequate, the court should file this report as expeditiously as possible. Moflen, P. J., Damiani, Titone and Mangano, JJ., concur.